Exhibit 8(a)(xi) AMENDMENT TO PARTICIPATION AGREEMENT BY AND AMONG LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK, MFS VARIABLE INSURANCE TRUST, MFS VARIABLE INSURANCE TRUST II AND MFS FUND DISTRIBUTORS, INC. THIS AMENDMENT, made and entered into as of this first day of May, 2014, is to the Participation Agreement dated January 1, 2011 by and among LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK (hereinafter “Company"), a New York corporation, on its own behalf and on behalf of its separate accounts identified on Schedule A attached hereto and incorporated herein by reference, MFS VARIABLE INSURANCE TRUST, a Massachusetts business trust ("Trust I"), MFS VARIABLE INSURANCE TRUST II, a Massachusetts business trust ("Trust II") (Trust I and Trust II collectively referred to hereinafter as the "Funds" or the “Trusts”), and MFS FUND DISTRIBUTORS, INC., a corporation organized under the laws of Delaware (hereinafter "MFD"). The separate accounts identified on Schedule A are individually and collectively referred to herein as the “Account(s).” WHEREAS, the parties desire to offer certain additional Portfolios of the Trusts to the Accounts and to update the "Notice" provisions of the agreement; NOW, THEREFORE, in consideration of their mutual promises, the Company, the Trusts and MFD hereby agree as follows: 1.Article XIII, "Notices," is hereby restated in its entirety as follows: ARTICLE XIII. NOTICES Any notice shall be sufficiently given when sent by registered or certified mail, overnight courier, email or facsimile to the other party at the address of such party set forth below or at such other address as such party may from time to time specify in writing to the other party. If to Trusts: MFS Variable Insurance Trust I and MFS Variable Insurance Trust II 111 Huntington Avenue Boston, Massachusetts02199 email: DLGDSDealerSpt@MFS.com Facsimile No.: (617) 954-5182 Attn:Susan S. Newton, Assistant Secretary If to Company: Lincoln Life & Annuity Company of New York c/o The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802-3506 Attn: Kevin Adamson e-mail: Kevin.Adamson@lfg.com If to MFD: MFS Fund Distributors, Inc. 111 Huntington Avenue Boston, Massachusetts02199 email: DLGDSDealerSpt@MFS.com Attn:General Counsel 2.Schedule A is hereby restated in its entirety as attached hereto. 3.All other provisions of the Agreement remain in full force and effect. -- IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be executed in its name and on its behalf by its duly authorized representative and its seal to be hereunder affixed hereto as of the date specified above. LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK By its authorized officer, By: /s/ Daniel R. Hayes Daniel R. Hayes Vice President MFS VARIABLE INSURANCE TRUST and MFS VARIABLE INSURANCE TRUST II on behalf of their Portfolios By their authorized officer and not individually, By: /s/ Susan S. Newton Susan S. Newton Assistant Secretary MFS FUND DISTRIBUTORS, INC. By its authorized officer, By:/s/ James A. Jessee James A. Jessee President -- As of May 1, 2014 Schedule A ACCOUNTS, POLICIES, AND PORTFOLIOS SUBJECT TO THE PARTICIPATION AGREEMENT And any other Portfolios or series of shares of the Trusts that is available and open to new investors on or after the effective date of this Agreement. Name of Separate Account and Date Established by Board of Directors Share Class (Initial or Service Class) Portfolios Applicable Lincoln Life & Annuity Variable Annuity Separate Account L Lincoln Life & Annuity Flexible Premium Variable Life Account M Lincoln New York Account N for Variable Annuities Initial Initial Initial and Service LLANY Separate Account R for Flexible Premium Variable Life Insurance Initial LLANY Separate Account S for Flexible Premium Variable Life Insurance Lincoln Life & Annuity Flexible Premium Variable Life Account Z Initial Initial LNY Separate Account 401 for Group Annuities Initial Lincoln Life & Annuity Flexible Premium Variable Life Account JA-B Initial Portfolios Applicable to Policies: VIT I MFS Core Equity Series MFS Global Equity Series MFS Growth Series MFS Investors Growth Stock Series MFS Investors Trust Series MFS Mid Cap Growth Series MFS New Discovery Series MFS Research Bond Series MFS Research International Series MFS Research Series MFS Total Return Series MFS Utilities Series MFS Value Series VIT II MFS Blended Research Core Equity Portfolio MFS Bond Portfolio MFS Core Equity Portfolio MFS Emerging Markets Equity Portfolio MFS Global Governments Portfolio MFS Global Growth Portfolio MFS Global Research Portfolio MFS Global Tactical Allocation Portfolio MFS Government Securities Portfolio MFS High Yield Portfolio MFS International Growth Portfolio MFS International Value Portfolio MFS Massachusetts Investors Growth Stock Portfolio MFS Money Market Portfolio MFS New Discovery Portfolio MFS Research International Portfolio MFS Strategic Income Portfolio MFS Technology Portfolio MFS Utilities Portfolio MFS Value Portfolio and any other Portfolios or series of shares of the Trusts that are available and open to new investors on or after the effective date of this Amendment.
